COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Dr. Michael (Mikhail) Tyurin v. Hirsch & Westheimer, PC,
                            Michael D. Connor, Jessica Levy, Stephan D. Selenidis, and
                            Capital One, N.A.

Appellate case number:      01-16-00810-CV

Trial court case number:    2016-45823

Trial court:                234th District Court of Harris County

      On October 10, 2016, appellant, Dr. Michael (Mikhail) Tyurin, filed notices of
appeal of the trial court’s “Amended Order of Dismissal with Prejudice” and “Order
Denying Plaintiff’s Motion for New Trial and Granting Defendants Attorneys’ Fees.”
With the notices of appeal, the district clerk sent to the Clerk of this Court, appellant’s
“Affidavit of Indigence” filed in the trial court. See TEX. R. CIV. P. 145(a), (b). On
December 18, 2016, the district clerk filed a clerk’s record on indigence that reflects that
no contest to the affidavit was filed. See TEX. R. CIV. P. 145(f). Accordingly, appellant
cannot be required to pay costs. See id. 145(a), (c), TEX. R. APP. P. 20.1.
       The Clerk of this Court is directed to make an entry in this Court’s records that
appellant is allowed to proceed on appeal without payment of costs.
       The clerk’s record was due to be filed in this appeal on November 14, 2016.
Accordingly, the district clerk is directed to file with this Court, no later than
January 18, 2017, and at no cost to appellant, a clerk’s record containing the items
specified in Texas Rule of Appellate Procedure 34.5(a) and any additional items
requested by any party. See TEX. R. APP. P. 34.5(a), (b).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: December 20, 2016